DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Election/Restrictions
Applicant elected Group I (claims directed towards a bone graft) and Species A (Figs. 1-3) in the reply filed on June 4, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grooms et al. (US 2002/0052605; “Grooms”), in view of Taras et al. (US 2003/0158556; “Taras”).
Claim 14, Grooms discloses a bone graft (Fig. 1B; abstract) comprising: a screw shank (Fig. 1B) provided with an external thread (Fig. 1B); and a screw head (Fig. 1B; left side of the screw) configured for introducing a torque (paragraphs [0039-[0040]); the screw shank and the screw head comprising a cortical bone material (abstract); the screw head having an outer jacket surface (outer surface) rotationally symmetrical about a screw head axis (Fig. 1B). 
However, Grooms does not disclose the head being provided with an external thread and at least two recesses as required by the claim.
Taras discloses a threaded pin (Fig. 5; 14) that includes a screw head (14) that is comprising an external thread (Fig. 5) and at least two recesses (Fig. 5; paragraphs [0032]-[0034]; 30) distributed about the screw head axis (Fig. 5; paragraphs [0032]-[0034]); the at least two recesses of the screw head extend axially in the direction of the screw head axis (Fig. 5; paragraphs [0032]-[0034]) and open into an end face of a free end of the screw head (Fig. 5; paragraphs [0032]-[0034]) for receiving an insertion tool (Fig. 5) capable of endoscopic or arthroscopic insertion of the screw (no part of the screw stops it from being used in an endoscopic or arthroscopic procedure), wherein the recesses are each formed by side surfaces (Fig. 5; paragraphs ]0032]-[0034]) that extend from the outer jacket surface in a direction of the screw head axis and merge into one another in a surface section close to the screw head axis (Fig. 5; paragraphs [0032]-[0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the head of Grooms, to have threads and recesses as taught by Taras, in order to allow the entire length of the screw to be screwed into a material and the recesses on the outer surface is a well-known location to allow for an inserter to apply torque to the screw to screw it into place and/or remove the screw (Fig. 5; paragraph [0032]-[0034]).
Claim 16, Grooms in view of Taras discloses the bone graft according to claim 14, as noted above.
However, they do not disclose there being four recesses.
Taras mentions there can be a plurality of recesses, but preferable three spaced apart evenly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recesses so there are four recesses spaced apart evenly, since it has been held that discovering an optimum value (i.e. number of recesses) of a result effective variable (i.e. amount of force and torque at each recess) involves only routine skill in the art. Also, it has been held that where the general conditions of a claim are disclosed (i.e. a plurality of recesses used for screwing in the screw) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Also, Grooms teaches using four sides for connecting to an inserted (Fig. 1B).
Claim 17, Grooms in view of Taras disclose the bone graft according to claim 14, Taras also teaches wherein the recesses have at their axial end remote from the end face a region (Fig. 5; distal end of the recess) in which the depth of the recesses measured in the radial direction is continuously reduced (Fig. 5; note how the recess tapers so it no longer cuts into the surface of the screw).
Claim 20, Grooms in view of Taras disclose the bone graft according to claim 14, Grooms also discloses wherein the screw shank is of cylindrical design (Fig. 1B).
Claim 22, Grooms in view of Taras disclose the bone graft according to claim 14, Grooms also discloses wherein the screw shank has on its free end (Fig. 1B; distal right end of the screw) remote from the screw head an end face (distal face of the screw tip) perpendicular to the screw head axis (Fig.1B). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grooms et al. (US 2002/0052605; “Grooms”), in view of Taras et al. (US 2003/0158556; “Taras”), in further view of Goss et al. (US 5279190; “Goss”).
Claim 15, Grooms in view of Taras disclose the bone graft according to claim 14, as noted above.
However, they do not disclose the recess having the surface structure as required by claim 15.
Goss teaches a screw (Figs. 12-13) having a head (Figs. 2-3; 112) that includes recesses (Fig. 12; 118) with side surfaces (the sides of the recess) extending from the outer surface (outer surface of the design farthest away from the central axis) in the direction of the screw head axis (central longitudinal axis of the screw) are of convex design (Fig. 13; note how the side has a rounded bulging edge near the outer surface), and the surface section close to the axis is of concave design (Fig. 13; the trough or valley of the recess is all concave). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to structure the recess of Grooms in view of Taras in the same style as Goss, since this is a well-known structure that allows for applying torque to a screw (Figs. 12-13; abstract; col. 13, lines 29-44).

Response to Arguments
In response to Applicant’s arguments that Grooms in view of Taras does not teach the screw head being configured to receive and insertion tool for endoscopic or arthroscopic insertion of the screw, the Examiner respectfully disagrees. While neither of Grooms or Taras uses the exact words within their written specification, this current claim limitation is a functional limitation. Therefore, analysis of determining whether or not the screw of Grooms in view of Taras must be used. Initially, an endoscopic or arthroscopic procedure for inserting screws does not have much to do with the structure of the screw itself because an endoscopic procedure of inserting a screw can cut multiple small incisions at the surgical site. One incision can be to put the endoscope near the surgical area so the surgeon can view the site while performing the surgery. A second incision can be made to insert the screw with the insertion tool to the site. Under a second interpretation, still keeping in mind that it is a functional limitation, so the insertion tool is not positively recited, the insertion tool shown by Taras does not have to be the actual insertion tool that is used. It can be any insertion tool that could engage with the recesses. Since the recesses of Taras appear to be very similar to the Applicant’s recess an insertion tool like the Applicant’s insertion tool could be used with the screw of Taras. So even if one were to change what is meant by endoscopic and arthroscopic insertion of the screw, to mean something like the insertion tool must fit down a small tube, so the insertion tool has the same or smaller outer diameter as the screw, even then Grooms in view of Taras teaches the claimed limitations, since they are only structurally geared to what the bone graft screw requires.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775